In an action for a divorce and ancillary relief, the plaintiff appeals from so much of a judgment of the Supreme Court, Queens County (Dunkin, J.), entered June 17, 1993, as granted the defendant’s application for permission to claim the parties’ child as a dependent on his Federal income tax return, and denied the plaintiff’s application for the same relief.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the defendant’s application for permission to claim the parties’ child as a dependent on his Federal income tax return is denied, and the plaintiff’s application for the same relief is granted.
Under these circumstances, it was error for the court to permit the noncustodial parent to claim the child as a Federal income tax exemption (see, 1 Tippins, New York Matrimonial Law and Practice, § 9.19). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.